internal_revenue_service department of neh ba i uniform issue nos 03-uv0 washington oc contact person telephone number in reference to op e ep t date oct jgge hegend taxpayer a taxpayer b date date trust c subtrust d subtrust e ira x ira y dear this is as supplemented by correspondence dated in response to a letter dated ' and in which your authorized representative on your -behalf requests a series of letter rulings under sec_408 of the internal_revenue_code facts and representations support your ruling_request the following taxpayer a whose date of birth was date died on date survived by his wife taxpayer b attained age as of his date of death taxpayer a had not at the time of his death taxpayer a owned two individual_retirement_arrangements iras taxpayer a had named trust c the beneficiary of ira y ira x and ira y ira x and ig taxpayers a and b were the grantors and original co- at the death of taxpayer a taxpayer b trustees of trust c became the sole trustee of trust c trust c is divided into two subtrusts subtrust d and article v of trust c provides in pertinent subtrust e part allocate trust c assets between subtrusts d and e that taxpayer b as sole trustee has the authority to the provisions of trust c which relate to subtrust d to be in pertinent part provide that subtrust d income is paid to or for_the_use_of taxpayer b during her lifetime in convenient installments not less frequently than quarterly said provisions also provide that the trust c trustee shall distribute subtrust d principal to such persons including taxpayer b taxpayer b may appoint and direct in writing during the lifetime of taxpayer b on such conditions and in such manner as taxpayer b as sole trustee of trust c proposes to pursuant allocate the assets of iras x and y to her power to direct that withdrawals of principal be made from subtrust d taxpayer b intends to direct the custodians of iras x and y means of trustee to trustee transfers into one or more iras set up and maintained in the name of taxpayer b transfers will occur during to transfer the assets in said iras to subtrust d said by based on the above facts and representations you through your authorized representative request the following letter rulings that iras x and y are not inherited iras as that term is defined in code sec_408 d c i that taxpayer b may be treated as the distributee or payee of iras x and y that to the extent that the amounts standing in ira x and ira y are directly transferred to one or more iras set up and maintained in the name of taxpayer b transferred amounts will not be included in taxpayer b’s gross_income for the year in which transferred then said and that neither taxpayer a's estate nor trust c will be required to include in gross_income for federal tax purposes any portion of the amounts transferred from ira x to one or more iras set up and maintained in the and ira y name of taxpayer b bo a with respect to your ruling requests code sec_408 provides that except as otherwise provided in an this subsection any amount_paid or distributed out of individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be manner provided under sec_72 in the code sec_408 provides that sec_408 d does not apply to contribution satisfies the requirements of sec_408 d a a rollover_contribution if such and d b code sec_408 d a i provides that section does not apply to any amount_paid or distributed an ira to the individual for whose benefit the d out of account ig maintained if the entire amount received including money and any other_property other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution is paid into an ira code sec_408 d c i provides in pertinent that an inherited ira section in the case of shall not apply to any amount received by an part da individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall an ira for purposes of determining whether not be treated as any other amount is a rollover_contribution code sec_408 d c ii provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual c ii from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira thus pursuant to code sec_408 d a surviving_spouse who acquires ira proceeds sec_1_408-8 of the proposed income_tax regulations q a a-4 provides that a surviving_spouse is the only individual who may elect to treat a beneficiary's interest a surviving in an ira as the beneficiary’s own account spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of a if 2c q a a-4 further provides in sec_401 b that an election will be considered to have pertinent part been made by a surviving_spouse if either of the following any required amounts in the account including eccurs any amounts that have been rolled over or transferred in accordance with the requirements of sec_408 d a i into an ira for the benefit of such surviving_spouse not been distributed within the appropriate time period applicable to the decedent under sec_401 b or has rolled such amounts over which are subject or deemed to be subject_to the the distribution_requirements of sec_401 a result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained or any additional_amounts are contributed to the account to the account or annuity to which the surviving_spouse as described in above have q a a-6 of sec_1_408-8 of the proposed_regulations provides that if over a distribution from a qualified_plan spouse may elect to treat the ira as the spouse’s own ira in accordance with the provisions in a-4 such surviving a surviving_spouse of an employee rolls q a a-4 of sec_1_408-8 of the proposed_regulations provides that a surviving_spouse may elect to treat an ira of her deceased spouse as her own which a surviving_spouse makes said election a-4 does not provide the exclusive methods by which a surviving_spouse so elects q a a-4 lists actions by however q a generally if the proceeds of a decedent's ira are a_trust are made payable to the trustee of the are then allocated by direction of the trustee to a payable to trust subtrust created under the trust document and are then transferred by direction of the surviving_spouse the gubtrust beneficiary to an ira set up and maintained in the name of the decedent's surviving_spouse spouse shall be treated as having received the ira proceeds from the trust and not from the decedent surviving_spouse shall generally not be eligible to roll over into her own ira or have transferred said distributed ira proceeds said surviving accordingly such however in a case where a surviving_spouse is the sole trustee of the trust with the sole authority to allocate trust assets between two subtrusts the surviving_spouse as sole trustee allocates all of decedent’s iras to a marital c2 y w e subtrust under the trust and the surviving_spouse is the sole beneficiary of said subtrust with the power to demand the payment of surviving_spouse will be treated as having received the ira proceeds from the decedent and not from the trust as portion or all of the subtrust’s assets thus under the facts stated above taxpayer b to be treated as having received the ira x and ira y proceeds from taxpayer a and distributee of ira x and ira y for purposes of code sec_408 to be treated as the payee and accordingly is and d is therefore with respect to your ruling requests we conclude as follows that iras x and y are not inherited iras as that term is defined in code sec_408 d c i that taxpayer b may be treated as the distributee or payee of iras x and y that to the extent that the amounts standing in ira x and ira y are directly transferred to one or more iras set up and maintained in the name of taxpayer b transferred amounts will not be included in taxpayer b's gross_income for the year in which transferred then said and that neither taxpayer a’s estate nor trust c will be required to include in gross_income for federal tax purposes any portion of the amounts transferred from ira x to one or more iras set up and maintained in the and ira y name of taxpayer b this ruling letter assumes that ira x and ira y either are or were qualified under code sec_408 relevant thereto it also assumes that the ira be set up by taxpayer b which will hold the amounts transferred from iras x and y will also meet the requirements of code sec_408 thereto at all times relevant at all times or iras to this ruling is directed solely to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 k of the code provides that o pursuant to the original of authorized represen fi a power_of_attorney on this letter_ruling is bein tative in this office le g sent to your sincerely yours dy eran ran frances v chief employee_plans technical branch sloan enclosures deleted copy of letter_ruling form_437 a o u
